                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


CONNIE BLEDSOE,
                                      Plaintiff,
                       v.
LUTHERAN HOME, INC.
                                                          Civil Action No.: 2:18-cv-00767-WED
                                   Defendant.


     DEFENDANT’S SUGGESTED RULE 26(f) REPORT AND DISCOVERY PLAN


       Pursuant to Fed. R. Civ. P. 26(f), Defendant The Lutheran Home, Inc. ("Defendant") by

their attorneys, have attempted to confer on issues relating to the scheduling and management of

this matter. On October 29, 2018, Defendant’s counsel offered to prepare and circulate a draft of

the joint Rule 26(f) report. Defendant’s counsel did so on October 31, 2018 and asked that

Plaintiff’s counsel respond with any proposed modifications. Plaintiff’s counsel indicated, in a

telephone conversation with Defendant’s counsel on November 2, 2018, that he would provide

Defendant’s counsel with proposed revisions to the draft joint Rule 26(f) report. Defendant’s

counsel has followed up with Plaintiff’s counsel twice since that time, but has yet to receive any

response. Accordingly, Defendant submits the following independent Suggested Rule 26(f)

Report and Discovery Plan.

I.     Nature of the Case

       Plaintiff filed the instant action asserting claims for discriminatory and retaliatory

discharge in violation of Title VII of the Civil Rights Act of 1964.




         Case 2:18-cv-00767-WED Filed 11/07/18 Page 1 of 5 Document 15
       Defendant denies Plaintiff's allegations as to liability and damages and will assert a

number of affirmative defenses, including but not limited to failure to comply with the

prerequisites of filing a Title VII claim in federal court.

II.    Subject Matter Jurisdiction and Venue

       Defendant agrees that this Court has federal question jurisdiction over the Title VII

claims pursuant to 28 U.S.C. § 1331.

III.   Amendment of Pleadings/Addition of Parties

       Defendant has no plans to amend the pleadings or add parties.

IV.    Contemplated Motions

       Defendant anticipates filing for summary judgment.

V.     Proposed Schedule

       A.      Amendments to the Pleadings: By leave of Court after the parties have

               conferred on the matter.

       B.      Jury Demand: Any jury demand must be made on or before December 7, 2018.

       C.      Disclosure of All Expert Witnesses: If needed, by or on:

               Plaintiff: March 1, 2019; and

               Defendant: April 12, 2019.

       D.      Time to Complete Discovery: Defendant suggests that all discovery of fact and

               expert witnesses shall be completed by July 8, 2019.

       E.      Dispositive Motions: Dispositive motions shall be filed on or before July 12,

               2019.

       F.      Schedule after Dispositive Motions: Defendant proposes that after the

               dispositive motion deadline passes, the court either (1) if no dispositive motions

               are filed, schedule a telephonic scheduling conference to discuss scheduling of a

                                               2

         Case 2:18-cv-00767-WED Filed 11/07/18 Page 2 of 5 Document 15
               trial and final pretrial matters; or (2) if dispositive motions are filed, schedule a

               telephone conference to discuss further scheduling if the dispositive motions do

               not dispose of the case in its entirety.

VI.    Discovery Plan and Schedule

       Defendant submits the following proposed discovery plan and schedule in accordance

with Fed. R. Civ. P. Rule 26(f)(3)(A) – (F):

       A.      Rule 26(a) Initial Disclosures: Defendant suggests that parties exchange initial

               disclosures on or before December 14, 2018. Defendant does not otherwise seek

               any changes in the timing, form, or requirement for disclosures under Rule 26(a).

       B.      Subjects and Completion of Discovery:

               1.      Subjects on which discovery may be needed. Defendant suggests that

                       the subjects of discovery may include Plaintiff's factual allegations in the

                       Complaint; the nature and extent of Plaintiff's claims and damages; and

                       Defendant's defenses. Defendant anticipates that discovery will not be

                       extensive, but will include written interrogatories, requests for the

                       production of documents, requests for admissions, and depositions of the

                       parties, lay witnesses and expert witnesses.

               2.      Electronically Stored Information. At this time, Defendant does not

                       anticipate any special issues related to the disclosure or discovery of

                       electronic information but will promptly address any issues that arise

                       during the course of discovery. If any disputes arise with regard to ESI,

                       Defendants suggests that the parties follow the requirements of Civil L. R.

                       37 regarding Discovery, prior to bringing any matter before the Court.



                                               3

         Case 2:18-cv-00767-WED Filed 11/07/18 Page 3 of 5 Document 15
               3.     Procedures Regarding Claims of Privilege and Work-Product

                      Protection. At this time, Defendant does not anticipate any special issues

                      related to the disclosure or discovery of privileged or work-product

                      information.

               4.     Limitations on Discovery. Defendant does not propose any changes to

                      the limitations on discovery that are set forth by the Federal Rules or by

                      the Local Rules.

               5.     Discovery Disputes. Pursuant to Civil L. R. 37, in the event that a

                      discovery dispute arises, Defendant suggests that the parties meet and

                      confer and good faith, and, if such good faith conference is unsuccessful at

                      resolving the dispute, that the parties request a pre-motion conference with

                      the Court before filing any motion to compel.

               6.     Any other orders that should be entered under Rule 26(c) or Under

                      Rule 16(b), (c). This case will require the entry of a Rule 26(c) protective

                      order given that it will likely require discovery into employment decisions

                      involving other personnel. Defendant suggests that the parties attempt to

                      stipulate to the terms of a protective order and submit the same to the

                      court. Defendant does not anticipate that the Court will need to enter any

                      orders pursuant to Fed. R. Civ. P. 16(b) or (c) at this point in time other

                      than a scheduling order.

VII.   Electronic Service

       Defendant suggests that service by electronic means shall be allowed as set forth in Fed.

R. Civ. P. 5(b)(2)(E) and that such service shall be complete upon transmission, provided that the

sender does not receive any indication that such electronic transmission was unsuccessful.
                                            4

         Case 2:18-cv-00767-WED Filed 11/07/18 Page 4 of 5 Document 15
       Dated this 7th day of November, 2018.




Reinhart Boerner Van Deuren s.c.               /s Katie D. Triska
1000 North Water Street, Suite 1700            Katie D. Triska
Milwaukee, WI 53202                            WI State Bar ID No. 1061398
Telephone: 414-298-1000                        ktriska@reinhartlaw.com
Facsimile: 414-298-8097                        Brittany Lopez Naleid
                                               WI State Bar ID No. 1065846
Mailing Address:                               bnaleid@reinhartlaw.com
P.O. Box 2965
Milwaukee, WI 53201-2965                       Attorneys for Defendant The Lutheran Home,
                                               Inc.




                                          5

        Case 2:18-cv-00767-WED Filed 11/07/18 Page 5 of 5 Document 15
